                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )   No. 19 C 50224
                       v.                        )
                                                 )   Judge Reinhard
 KARYL VALENTA,                                  )
                                                 )
                               Defendant.        )

                    AGREED MOTION FOR ENTRY OF JUDGMENT

       The United States of America, by John R. Lausch, Jr., United States Attorney for the

Northern District of Illinois, and Karyl Valenta, represented by Paul Gaziano have stipulated and

agreed to the entry of a consent judgment to resolve this case, as more fully explained in the

Stipulation for Entry of Consent Judgment, Dkt. 5.

       WHEREFORE, the parties request that the court enter a judgment in accordance with the

stipulation for entry of consent judgment. A draft order will be submitted to the court’s proposed

order mailbox.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, Jr.
                                             United States Attorney

                                             By: s/ Scott D. Heffron
                                                SCOTT D. HEFFRON
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 886-4190
                                                scott.heffron@usdoj.gov
